PRECEDENTIAL


       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                   ________

                       No. 10-3576
                       _________


                  DAWN A. MCCRAY;
              WILLIAM H. WILLIAMSON;
                  DARALICE GRAYO,
 on behalf of themselves and all others similarly situated,
                                          Appellants
                           v.

FIDELITY NATIONAL TITLE INSURANCE COMPANY;
      CHICAGO TITLE INSURANCE COMPANY;
       TICOR TITLE INSURANCE COMPANY;
 TICOR TITLE INSURANCE COMPANY OF FLORIDA;
  SECURITY UNION TITLE INSURANCE COMPANY;
       FIDELITY NATIONAL FINANCIAL INC.;
  FIRST AMERICAN TITLE INSURANCE COMPANY;
  UNITED GENERAL TITLE INSURANCE COMPANY;
         TA TITLE INSURANCE COMPANY;
      CENSTAR TITLE INSURANCE COMPANY;
         FIRST AMERICAN CORPORATION;
    COMMONWEALTH LAND TITLE INSURANCE
COMPANY; LAWYERS TITLE INSURANCE COMPANY;
 TRANSNATION TITLE INSURANCE CORPORATION;
      LANDAMERICA FINANCIAL GROUP INC.;
      STEWART TITLE GUARANTY COMPANY;
STEWART INFORMATION SERVICES CORPORATION;
         OLD REPUBLIC NATIONAL TITLE
      INSURANCE COMPANY; OLD REPUBLIC
         INTERNATIONAL CORPORATION;
  DELAWARE TITLE INSURANCE RATING BUREAU
                    ________

     On Appeal from the United States District Court
             for the District of Delaware
                   (D.C. No. 1-08-cv-00775)
          District Judge: Honorable Stewart Dalzell
                           _______

                   Argued April 19, 2012

 Before: McKEE, Chief Judge, SLOVITER, Circuit Judge
        and O’CONNOR, Associate Justice (Ret.)∗

                   (Filed: June 14, 2012)
                          _______

Steven J. Greenfogel
Meredith, Cohen, Greenfogel & Skirnick
Philadelphia, PA l9l02

Richard M. Hagstrom (Argued)
Zelle, Hofmann, Voelbel & Mason
Minneapolis, MN 55415

John S. Spadaro
Hockessin, DE 19707

David R. Woodward
Heins, Mills & Olson
Minneapolis, MN 55403

      Attorneys for Appellants

Kevin J. Arquit
Barry R. Ostrager (Argued)
Patrick T. Shilling
Simpson, Thacher & Bartlett
New York, NY 10017

David A. Felice
Ballard Spahr
Wilmington, DE 19801

      ∗
        Hon. Sandra Day O’Connor, Associate Justice (Ret.)
of the Supreme Court of the United States, sitting by
designation.

                              2
Darryl J. May
Ballard Spahr
Philadelphia, PA l9l03

Brian T. Feeney
Greenberg Traurig
Philadelphia, PA l9l03

Kenneth A. Lapatine
Stephen L. Saxl
James I. Serota
Greenberg Traurig
New York, NY 10166

David M. Foster
Fulbright & Jaworski
Washington, DC 20004

Basil C. Kollias
Cooch & Taylor
Wilmington, DE 19899

John D. Balaguer
White & Williams
Wilimington, DE 19801

David G. Greene
Kevin J. Walsh
Locke Lord
New York, NY 10281

Peter J. Duhig
Buchanan Ingersoll & Rooney
Wilmington, DE 19801

Jennings F. Durand
Carolyn H. Feeney
Dechert
Philadelphia, PA l9104

Jayson R. Wolfgang
Buchanan Ingersoll & Rooney

                          3
Harrisburg, PA l7101

       Attorneys for Appellees

                          ________

                 OPINION OF THE COURT
                        ________


SLOVITER, Circuit Judge.

       Appellants’ challenge to the Delaware title insurance
program trenches on the challenge raised by other parties to
the New Jersey title insurance program, a challenge that we
rejected today in our opinion in In Re: New Jersey Title
Insurance Litigation. The same result follows here to the
extent the analysis set forth here unavoidably duplicates that
in In Re: New Jersey Title Insurance Litigation.

                               I.

                         Background

       Dawn McCray, William Williamson and Daralice
Grayo (“Appellants”), on behalf of themselves and similarly
situated consumers, appeal the District Court’s orders
dismissing their federal antitrust claims against numerous
Delaware title insurance companies (“Appellees”).
Appellants assert that Appellees fixed the prices of title
insurance in Delaware in violation of the Sherman Act and
seek treble damages and injunctive relief. The District Court
held that Appellants’ claims are barred by the filed rate
doctrine and the McCarran-Ferguson Act. We will affirm the
District Court’s judgment with respect to the filed rate
doctrine and hold that Appellants lack standing to seek
injunctive relief.

       Title insurers in Delaware are required to file their
insurance rates with the state’s Department of Insurance
(“DOI”). See Del. Code Ann. tit. 18, § 2504(a) (2012).
Insurers may comply with the state’s rate filing requirements
through a licensed rating organization. Id. §§ 2510-12.

                               4
Appellee title insurers are members of and file their rates
through the Appellee Delaware Title Insurance Rating Bureau
(“DTIRB” or “the bureau”), which is licensed by the DOI.
“DTIRB claims to obtain, compile, and analyze statistical
data from its members relating to their title insurance
premiums, losses and expenses.” J.A. at 216.

        Delaware insurers must propose their own “effective
date” for new insurance rates. Tit. 18, § 2504(a). However,
they must file those rates with the DOI Commissioner “not
less than 30 days prior to the proposed effective date.” Id. §
2506(c). The Delaware Code requires the Commissioner to
“review filings as soon as reasonably possible.” Id. §
2506(a). The Commissioner must consider various factors to
determine whether the rates comport with the law and ensure
that the rates are not “excessive, inadequate or unfairly
discriminatory.” Id. § 2503(a). Filings “shall be deemed to
meet the statutory requirements unless disapproved by the
Commissioner within 30 days.” Id. § 2506(c). If the
Commissioner determines that “additional time is needed to
review a rate filing,” s/he “shall . . . notify the filer that the
review . . . shall be extended” and can extend the review up to
ninety days, “unless the insurer . . . agree[s] to a longer term.”
Id.

          In addition to rates, the DOI typically requires
insurers to “develop and file . . . advisory prospective loss
costs and supporting actuarial and statistical data.” 1 J.A. at
206. Prospective loss costs are “the portion of a rate that does
not include provisions for expenses (other than loss
adjustment expenses) or profit, and are based on historical
aggregate losses and loss adjustment expenses.” Id. At
DTIRB’s request, the DOI temporarily exempted DTIRB’s

       1
         This directive is set forth in Department of Insurance
Forms and Rates Bulletin No. 5. Loss Cost Filing
Requirements, Forms and Rates Bulletin No. 5 (Dep’t of Ins.
amended Nov. 27, 1995), http://delawareinsurance.gov/
departments/documents/ bulletins/formbull5.pdf [hereinafter
Bulletin No.5]. The DOI Commissioner may issue orders,
notices and bulletins regulating Delaware insurance practices.
See Del. Code Ann. tit. 18, § 312(a)-(c).

                                5
members from its “prospective loss costs” and supporting
data requirement. 2 In particular, the DOI recognized that
“there is no credible historic data, particularly with regard to
expenses, that the rating bureau could use in preparing the
initial rates.” J.A. at 137. It therefore granted the bureau an
“exception to the requirements of using the rating format (loss
cost) prescribed in Bulletin No. 5.” Id. Nevertheless, the
Commissioner required DTIRB to “have an approved
statistical plan in place,” that would “enable the [DOI] to
monitor rate adequacy,” id., which the bureau did until at
least 2007.

        On October 15, 2008, Appellants filed a class action
complaint, alleging that Appellees engaged in collective
price-fixing in violation of Section 1 of the Sherman Act. 3
Appellants claim that Appellees used DTIRB as a vehicle for
setting uniform rates, which “consist[] of costs unrelated to
the issuance of title insurance, including kickbacks and other
financial inducements title insurers provide to title agents”
and other parties. J.A. at 56. Appellants allege that as a
result, the title insurance market is non-competitive and
dominated by a relatively small number of insurers. 4
Furthermore, Appellants assert that despite growing profits
and efficiencies, Appellees’ rates have not changed since
2004.

       2
         The exemption is set forth in Department of
Insurance Forms and Rates Bulletin No. 27. Title Insurance
Filing Requirements, Forms and Rates Bulletin No. 27 (Dep’t
of Ins. Sept. 2, 2010), http://delawareinsurance.gov/
departments/documents/bulletins/ formbull27.pdf [hereinafter
Bulletin No. 27].
       3
         Appellants also named Appellees’ parent companies
as defendants and asserted an unjust enrichment claim. The
District Court dismissed that claim as well as the parent
companies under Federal Rule of Civil Procedure 12(b)(6).
See McCray v. Fidelity Nat’l Title Ins. Co., 636 F. Supp. 2d
322 (D. Del. 2009). Appellants do not pursue those claims on
appeal.
       4
          Appellees allegedly account for about 98 percent of
the title insurance premiums paid in Delaware.
                               6
        The District Court dismissed Appellants’ complaint
under Federal Rule of Civil Procedure 12(b)(6) but granted
Appellants leave to amend their request for injunctive relief.
Specifically, the court concluded that Appellants’ Sherman
Act claim is barred by the filed rate doctrine, which precludes
antitrust suits challenging rates currently filed with federal or
state agencies. McCray, 636 F. Supp. 2d at 327 (citations
omitted). Because the doctrine does not bar certain injunctive
relief claims, the Court granted Appellants leave to amend
their complaint, as they “d[id] not describe in much detail the
type of injunctive relief they [sought].” Id. at 334.

       Appellants filed a nearly identical amended complaint,
which the District Court also dismissed under Rule 12(b)(6).
The Court held that Appellants’ injunctive relief claim is
barred by Section 1012(b) of the McCarran Ferguson Act,
which exempts conduct from antitrust liability if it constitutes
the “business of insurance” and is “regulated by state law.”
See McCray v. Fidelity Nat’l Title Ins. Co., No. 08-775, 2010
WL 3023164 (D. Del. July 29, 2010). The Court determined
that Appellees’ conduct met both those requirements.
Appellants appeal.

                               II.

                          Discussion

       The District Court had jurisdiction under 28 U.S.C. §§
1331 and 1367. This court has appellate jurisdiction under 28
U.S.C. § 1291 and reviews de novo the District Court’s
dismissal of Appellants’ initial and amended complaints.
Utilimax.com, Inc. v. PPL Energy Plus, LLC, 378 F.3d 303,
306 (3d Cir. 2004).

A. The Filed Rate Doctrine

       Appellants argue that the District Court erred by
applying the filed rate doctrine to dismiss their damages
claims. 5 The District Court invoked the doctrine to dismiss

       5
          Appellants also argue that District Court erred by
applying the filed rate doctrine to dismiss their injunctive
relief claim. The District Court correctly observed that the
                               7
Appellants’ demand for: (1) “treble damages as provided by
Section 4 of the Clayton Act, 15 U.S.C. § 15,” and (2) the
return of “overpayments made by [Plaintiffs and the Class]
for defendants’ title insurance policies.” J.A. at 65.

        Courts often trace the filed rate doctrine to Keogh v.
Chicago & Northwestern Railway Co., 260 U.S. 156 (1922).
In that case, a shipper alleged that certain railroad carriers
conspired to fix freight transportation rates in violation of the
Sherman Act. Id. at 160-61. The shipper sought damages
based on the unusually high rates. Id. The Supreme Court,
however, denied the shipper’s claim because the carriers had
filed the challenged rates with the Interstate Commerce
Commission (“ICC”), which authorized them. Id. at 162.
The Court reasoned that it would be improper to hold carriers
civilly liable for enforcing rates that the ICC had already
approved as legal. Id. at 162-63. In addition, the Court
expressed a concern about rate discrimination, stating that the
shipper’s potential damages “might, like a rebate, operate to
give him a preference over his trade competitors.” Id. at 163.
Finally, the Court considered the impracticability of awarding
damages based on a lower hypothetical rate, which would
require “reconstituting the whole rate structure”—a task that
the Court viewed the ICC as more competent to handle. Id. at
164 (“[I]t is the Commission which must determine whether a
rate is discriminatory; at least, in the first instance.”).

        The Court re-examined the filed rate doctrine in
Square D Co. v. Niagara Frontier Tariff Bureau Inc., 476
U.S. 409 (1986). In that case, various corporations alleged
that the respondents conspired with their rate making bureau


filed rate doctrine precludes injunctive relief to the extent that
such relief “seeks to prevent the defendants from relying on
the filed rate.” McCray, 636 F. Supp. 2d at 334; see
Burlington N., Inc. v. United States, 459 U.S. 131, 138-42
(1982) (vacating an injunction that ordered a reduction in
rates). Because Appellants did not clearly state the type of
injunctive relief they sought in their initial complaint and
requested only that the “unlawful conduct be enjoined,” J.A.
at 65, the District Court properly dismissed the claim and
granted Appellants leave to clarify their demand for relief.

                                8
to fix freight transportation rates in violation of the Sherman
Act. Id. at 410-11. The petitioners sought treble damages
based on the fixed rates. Id. at 410. They argued that “unlike
Keogh, respondents’ rates . . . were not challenged in a formal
ICC hearing,” thereby claiming that the agency’s approval
was insufficient to trigger the filed rate doctrine. Id. at 417;
see also id. at n.19. Rejecting that argument, the Court
reasoned that respondents’ rates were “duly submitted, lawful
rates under the Interstate Commerce Act in the same sense
that the rates filed in Keogh were lawful.” Id. at 417.
Therefore, the Court concluded that “petitioners may not
bring a treble-damages antitrust action.” Id.

        This court has recognized that the filed rate doctrine
“bars antitrust suits based on rates that have been filed and
approved by federal agencies.” Utilimax.com, 378 F.3d at
306 (3d Cir. 2004). Other courts of appeals have also
extended the doctrine to rates filed with state agencies. See,
e.g., Wegoland Ltd. v. NYNEX Corp., 27 F.3d 17, 20 (2d Cir.
1994) (“[C]ourts have uniformly held, and we agree, that the
rationales underlying the filed rate doctrine apply equally
strongly to regulation by state agencies.”); H.J. Inc. v. Nw.
Bell Tel. Co., 954 F.2d 485, 494 (8th Cir. 1992) (“[W]e see
no reason to distinguish between rates promulgated by state
and federal agencies.”). Moreover, although the doctrine “has
its origins in . . . cases interpreting the Interstate Commerce
Act,” it “has been extended across the spectrum of regulated
utilities.” Ark. La. Gas Co. v. Hall, 453 U.S. 571, 577 (1981).

        Appellants argue that the filed rate doctrine does not
apply to Delaware title insurance rates because the doctrine is
limited to comprehensive regulatory regimes, such as the
Interstate Commerce Act (“ICA”). Additionally, Appellants
emphasize that the interstate commerce industry, among
others, no longer requires rate filing and argue that such
deregulation “weighs heavily against the district court’s first
time extension of the doctrine to Delaware’s title insurance
regime.” Appellants’ Br. at 19. However, the fact that one
industry has been partially deregulated does not mean that the
filed rate doctrine is no longer valid in other areas. Because
Appellants offer no authority to the contrary, their argument
necessarily fails.


                               9
        Appellants further contend that the filed rate doctrine
should not apply because “there is no clear repugnancy
between the antitrust laws and Delaware’s title insurance
regulations.” Appellants’ Br. at 21. That argument, however,
is also meritless and requires little attention from this court.
As the District Court observed, Appellants’ “repugnancy”
argument relies on characterizing the filed rate doctrine as a
complete bar against antitrust liability. See McCray, 636 F.
Supp. 2d at 328; see also Carnation Co. v. Pac. Westbound
Conference, 383 U.S. 213, 217-18 (1966) (recognizing that
collective ratemaking activities should not be immunized
from antitrust scrutiny unless there is “plain repugnancy
between the antitrust and regulatory provisions” (internal
quotation marks and citation omitted)). But the doctrine itself
does not eliminate “scrutiny under the antitrust laws by the
Government and . . . possible criminal sanctions or equitable
relief.” Square D, 476 U.S. at 422. Furthermore, the
Supreme Court has stated that it “disagree[s]” with the “view
that the issue in Keogh . . . is properly categorized as an
‘immunity’ question,” thus making Appellants’ repugnancy
argument inapplicable. Id.; see also Essential Commc’ns
Sys., Inc. v. Am. Tel. & Tel. Co., 610 F.2d 1114, 1121 (3d Cir.
1979) (“[T]he filed tariff doctrine does not confer immunity
from antitrust liability generally.”).

        Alternatively, Appellants argue that the filed rate
doctrine does not apply because Delaware’s title insurance
laws do not require the DOI to “meaningfully regulate title
insurance rate filings.” Appellants’ Br. at 22. Appellees, on
the other hand, argue that the filed rate doctrine is not limited
to situations where the agency has meaningfully regulated or
reviewed the challenged rates. Moreover, even if there is
such a requirement, Appellees argue that Delaware’s title
insurance laws are comprehensive enough to warrant the
doctrine’s application.

       To support their “meaningful regulation” argument,
Appellants rely on two Ninth Circuit cases—Wileman Bros.
& Elliott, Inc. v. Giannini, 909 F.2d 332 (9th Cir. 1990), and
Brown v. Ticor Title Insurance Co., 982 F.2d 386 (9th Cir.
1992). In Wileman, the plaintiffs claimed that the defendant
competing fruit producers had issued unfair marketing
standards without authorization from the Secretary of

                               10
Agriculture. 909 F.2d at 333. Seeking to invoke the filed rate
doctrine, the defendants argued that the Secretary “tacitly
approved” the challenged standards because he never
disapproved them and had the right to do so at any time. Id.
at 337. However, the court reasoned that in Square D,
“governmental approval was required before there could be
any effect from the collective activity and it was such
approval that legitimized the allotments and the rates.” Id.
The court also reasoned that the Secretary’s non-disapproval
did “not guarantee any level of review” and was “equally
consistent with lack of knowledge or neglect.” Id. at 338. It
therefore refused to apply the filed rate doctrine and held that
“[t]he mere fact of failure to disapprove . . . does not
legitimize otherwise anticompetitive conduct.” Id. at 337-38.

        The Ninth Circuit went a step further in Brown. There,
the defendant title insurance companies actually filed their
rates with regulatory agencies, but the law required “only
‘non-disapproval’ of the rates” before they became effective
“and d[id] not require compliance with strict guidelines.” 982
F.2d at 394. Relying on its holding in Wileman, the court
refused to apply the filed rate doctrine. The court reasoned
that “[t]he absence of meaningful state review allows the
[defendants] to file any rates they want.” Id. In addition, the
court explained that if the challenged rates “were the product
of unlawful activity prior to their being filed and were not
subjected to meaningful review by the state, then the fact that
they were filed does not render them immune from
challenge.” Id. It therefore concluded that “the act of filing
does not legitimize a rate arrived at by improper action.” Id.

        Appellants argue that Brown and Wileman, along with
other district court cases, represent the correct approach to the
filed rate doctrine—applying the doctrine only where
agencies had to engage in meaningful review of the
challenged rates. Although Appellants do not indicate what
level of review is necessary, they suggest that the doctrine, at
a minimum, does not apply if “[r]ates are collectively set by
the insurers themselves and automatically become effective
unless disapproved by the agency.” Appellants’ Br. at 22.

       Despite Brown and Wileman, the Supreme Court has
never indicated that the filed rate doctrine requires a certain

                               11
type of agency approval or level of regulatory review.
Instead, the doctrine applies as long as the agency has in fact
authorized the challenged rate. 6 As the District Court
observed, the relevant statute in Keogh only required common
carriers to provide ten days public notice before charging new
rates, and did not require the ICC to expressly approve such
rates before they went into effect. See 24 Stat. 381-84 (49th
Cong. Feb. 4, 1887). Similarly, the statute in Square D did
not require the ICC to affirmatively approve freight
transportation rates. See Square D. v. Niagara Frontier Tariff
Bureau, Inc., 760 F.2d 1347, 1349 (2d Cir. 1985)
(characterizing the central issue as “whether Keogh . . . has
been overruled so far as its language extends to rates filed
with but not investigated and approved by the [ICC]”).
Square D also endorsed the appellate court’s statement that
the doctrine applies “‘whenever tariffs have been filed.’”
Square D, 476 U.S. at 417 n.19 (citation omitted); see also
Montana-Dakota Utils. Co. v. Nw. Pub. Serv. Co., 341 U.S.
246, 251 (1951) (holding that the petitioner “can claim no rate
as a legal right . . . other than the filed rate, whether fixed or

       6
          Appellants argue that interpreting the filed rate
doctrine as lacking a “meaningful review” requirement would
eradicate the state action doctrine. Under the state action
doctrine, private entities participating in state-administered
price regulation can assert antitrust immunity if, inter alia,
“the State provides active supervision of anticompetitive
conduct undertaken by private actors.” FTC v. Ticor Title
Ins. Co., 504 U.S. 621, 631 (1992). Therefore, “[t]he mere
potential for state supervision” is not sufficient to invoke the
state action doctrine. Id. at 638. However, there is no
apparent requirement to reconcile the filed rate and state
action doctrines, as courts have generally applied them
independently. See, e.g., Trigen-Okla. City Energy Corp. v.
Okla. Gas & Elec. Co., 244 F.3d 1220, 1224-25 (10th Cir.
2001) (dismissing claims under state action doctrine and as a
result declining to reach filed rate doctrine); City of Kirkwood
v. Union Elec. Co., 671 F.2d 1173, 1182 (8th Cir. 1982)
(independently analyzing the filed rate doctrine and the state
action doctrine). Moreover, the doctrines do not completely
overlap because the filed rate doctrine, unlike the state action
doctrine, does not provide complete immunity from antitrust
liability. See Essential Commc’ns, 610 F.2d at 1121.
                               12
merely accepted by the [Agency] Commission”). Finally, the
First Circuit has held that the filed rate doctrine only requires
rates to be filed, not affirmatively approved or scrutinized.
See Town of Norwood v. New Eng. Power Co., 202 F.3d 408,
419 (1st Cir. 2000) (“It is the filing of the tariffs, and not any
affirmative approval or scrutiny by the agency, that triggers
the filed rate doctrine.”).

        Indeed, neither this court nor the Supreme Court has
suggested that a distinction should exist between agency
authorization through “approval” or “non-disapproval” of
filed rates. Moreover, in this case such a distinction would be
meaningless because the DOI was required to review the
challenged rates. Delaware law states that “[t]he
Commissioner shall review filings as soon as reasonably
possible after they have been made in order to determine
whether they meet the [statutory] requirements.” Del. Code
Ann. tit. 18, § 2506(a). Further, the Commissioner must
consider various factors to make sure rate filings are not
“excessive, inadequate or unfairly discriminatory.” Id. §
2503(a). Therefore, even though rate filings are “deemed to
meet the statutory requirements unless disapproved by the
Commissioner within 30 days,” the Commissioner is required
to review the rates during that period and may extend the
review if “additional time is needed.”7 Id. § 2506(c).

        Appellants next argue that the filed rate doctrine
should not apply because Appellants cannot obtain retroactive
relief directly from the DOI. To support this argument,
Appellants rely on a series of “price squeeze” cases, which

       7
         Appellants suggest that the DOI could not genuinely
review the challenged rates because DTIRB did not provide
sufficient data to support its filings. However, Appellants do
not provide any authority showing that the filed rate doctrine
is dependent on the thoroughness of an agency’s fact-finding.
See Goldwasser v. Ameritech Corp., 222 F.3d 390, 402 (7th
Cir. 2000) (rejecting the argument that the doctrine should not
apply where agencies “rarely exercise their muscle and thus
give no meaningful review to the rate structure”).
Additionally, since filing its rates in 2004, DTIRB has
provided a statistical plan that enables the DOI to monitor the
bureau’s rate adequacy.
                               13
hold that the filed rate doctrine is inapplicable if a single
regulator does not have authority over the challenged rates
and thus cannot grant full relief. See, e.g., City of Kirkwood,
671 F.2d at 1178-79; Borough of Lansdale v. PP & L, Inc.,
503 F. Supp. 2d 730, 740-42 (E.D. Pa. 2007). Yet, as the
District Court held, those cases are irrelevant because the
DOI is “fully empowered to regulate the one rate at issue.”
McCray, 636 F. Supp. 2d at 331. Moreover, Appellants fail
to present any authority showing that plaintiffs must have
access to an alternative regulatory remedy before courts may
apply the filed rate doctrine.8

        Finally, Appellants argue that the filed rate doctrine
does not apply because Appellees’ filings do not comply with
Delaware law. The filed rate doctrine applies to rates
“properly filed with the appropriate . . . regulatory authority.”
Ark. La. Gas Co., 453 U.S. at 577. The Supreme Court
explained the properly filed requirement in Security Services,
Inc. v. Kmart Corp., 511 U.S. 431 (1994). In that case, the
petitioner—a corporation that agreed to deliver goods for
Kmart—sued Kmart to enforce the petitioner’s filed delivery
rates. The Court, however, held that the rates were
unenforceable, see id. at 444, because they had become “void
as a matter of law under the Interstate Commerce
Commission’s regulations,” id. at 433. The Court reasoned
that the petitioner’s rates were “incomplete” and therefore
“insufficient to support a reliable calculation of charges.” Id.
at 443. More precisely, the rates included per mile delivery
prices, but relied on an outside source to “calculat[e] charges

       8
         Indeed, Appellants concede that “cases have noted
that the availability of an alternative regulatory remedy is not
a ‘prerequisite’ for application of the filed rate doctrine.”
Appellants’ Br. at 28 n.9 (citing Wegoland, Ltd. v. NYNEX
Corp., 806 F. Supp. 1112 (S.D.N.Y. 1992)). And in any
event, Delaware allows interested parties to challenge
insurance rates by making written application to the
Commissioner for an administrative hearing. The
Commissioner will determine if a hearing is justified, after
which the Commissioner may deem the filings “no longer
effective.” Del. Code Ann. tit. 18, § 2520(a)-(c). At oral
argument, counsel for Appellants conceded that they did not
administratively challenge DTIRB’s rates.
                               14
for a given shipment.” Id. at 433. Because that source was
no longer available to the petitioner, the Court concluded that
the rates were missing an “essential element,” id. at 440, and
were thus void, see id. at 443-44.

       Although we have not yet interpreted Kmart, other
courts have understood the decision to mean that the filed rate
doctrine does not apply where: (1) “there is an absence of a
calculable rate,” Whitaker v. Frito-Lay, Inc., 88 F.3d 952, 961
(11th Cir. 1996); or (2) the rates are void per se under a
statutory or regulatory scheme, see Norwest Transp., Inc. v.
Horn’s Poultry, Inc., 37 F.3d 1237, 1239 (7th Cir. 1994)
(finding Kmart inapplicable because the regulations at issue
did not “make the previously filed tariffs void”); see also
Atlantis Express, Inc. v. Associated Wholesale Grocers, Inc.,
989 F.2d 281, 283-84 (8th Cir. 1993) (applying both factors).

        According to Appellants, the filed rate doctrine should
not apply under Kmart because Appellees’ filings “lack
essential cost data,” which is required under the DOI’s
regulations. Appellants’ Br. at 32. The DOI typically
requires insurers to “file . . . prospective loss costs” and
supporting data along with their proposed rates. Bulletin No.
5. However, the DOI waived that requirement with regard to
Appellees’ first rate filings. Bulletin No. 27. Because
Appellees never filed additional rates, Appellants assert that
the challenged rates no longer conform with the DOI’s
regulations, making the filed rate doctrine inapplicable. In
response, Appellees contend that their failure to file
additional rates does not show that the existing “rates were
not properly filed” because the DOI “waived loss cost
requirements for DTIRB’s initial rate filing.” 9 Appellees’ Br.
at 38 (internal quotation marks and citation omitted).


       9
        Appellees also argue that the DOI’s supporting data
requirement governs “filings by rating bureaus for lines of
insurance other than title insurance.” Appellees’ Br. at 7 n.3.
However, nothing in Bulletin No. 5 indicates that the
regulation is limited to certain types of insurance. See
Bulletin No. 5 (stating that the bulletin applies generally to
“participating insurers”).

                              15
         Appellees’ rates do not fall under the Kmart improper
filing exception. First, Appellants do not claim that
Appellees’ filings make it impossible for consumers to
calculate the chargeable rates. See Kmart Corp., 511 U.S. at
443. To the contrary, in their complaint, Appellants provide a
detailed explanation of DTIRB’s title insurance rates and
state that “[t]hese uniform rates are set forth in DTIRB’s
rating manual and on many of defendants’ websites.” J.A. at
222. In addition, there is no indication that DTIRB’s rates are
void per se under a statutory or regulatory scheme. See
Norwest Transp., Inc., 37 F.3d at 1239. Although the DOI
usually requires insurers to accompany their rates with
“prospective loss costs” and supporting data, the DOI waived
that requirement with respect to Appellants’ first rate filing
and was permitted to do so under Delaware law. See Del.
Code Ann. tit. 18, § 2505 (“[T]he Commissioner may, by
written order, suspend or modify the requirement of filing as
to any kind of insurance . . . ”).10 Furthermore, by requiring
Appellees to “have an approved statistical plan in place” that
will “enable the [DOI] to monitor rate adequacy,” Bulletin
No. 27, the DOI complied with its statutory duty to “require
the insurer to furnish the information upon which it supports

       10
           At oral argument, counsel for Appellant argued that
Appellees’ rate filings are invalid because the Appellees
jointly formulated the proposed rates even though Bulletin
No. 5 required each insurer to “individually determine and
file the rates it will use as a result of its own independent
company decision-making process.” Bulletin No. 5.
However, Bulletin No. 27 “allow[ed] an exception to the
requirements of using the rating format (loss cost) prescribed
in Bulletin No. 5,” which necessarily included the directive to
individually determine and file rates. Bulletin No. 27.
Indeed, the DOI issued Bulletin No. 5 in order to “specif[y]
the framework under which . . . insurers . . . will operate in a
loss cost system.” Bulletin No. 5. Because that system was
temporarily lifted in Bulletin No. 27, Appellants cannot rely
on its requirements to insist that Appellants’ rate filings are
improper. In addition, title 18, section 2501 of the Delaware
Code states that, among other things, “[t]he purpose of this
chapter is to . . . authorize and regulate cooperative action
among insurers in rate making.”

                               16
the filing.” Tit. 18, § 2504(b). Overall, Appellees have
“properly filed” their rates with the “appropriate . . .
regulatory authority,” thus justifying the District Court’s
application of the filed rate doctrine.11 Ark. La. Gas Co., 453
U.S. at 577.

B. Policies Underlying the Filed Rate Doctrine

        In their reply brief, Appellants argue that the policies
underlying the filed rate doctrine do not require its application
in this case. Although we have generally held that “[a]n
appellant waives an argument in support of reversal if he does
not raise that argument in his opening brief,” AT & T v. FCC,
582 F.3d 490, 495 (3d Cir. 2009), rev’d on other grounds,
131 S. Ct. 1177 (2011), it is well settled that “where an
appellee raises a[n] argument not addressed by the appellant
in its opening brief, the appellant may reply.” Bennett v.
Tucker, 827 F.2d 63, 69-70 n.2 (7th Cir. 1987). This court
may thus consider Appellants’ policy argument because
Appellees raised it for the first time in their brief.


       11
          Appellants also argue that the Kmart improper filing
exception applies because: (1) the DITRB’s filings include
hidden costs based on “kickbacks and other inducements
unrelated to the business of insurance,” Appellants’ Br. at 32
(internal quotation marks and citation omitted); and (2) the
Tenth Circuit addressed a similar situation in TON Services,
Inc. v. Qwest Corp., 493 F.3d 1225 (10th Cir. 2007), and
refused to apply the filed rate doctrine, see Appellants’ Br. at
33. These arguments are meritless. With regard to
Appellants’ “hidden costs” argument, it is well established
that “there is no fraud exception to the filed rate doctrine.”
AT & T Corp. v. JMC Telecom, LLC, 470 F.3d 525, 535 (3d
Cir. 2006). Thus, the fact that Appellees allegedly hid
expenses and engaged in other fraudulent conduct does not
make the doctrine inapplicable. Furthermore, Appellants’
second argument is unpersuasive both because TON Services
is non-binding authority and because the insurers in that case,
unlike Appellees, failed to file new rates and failed to file
supporting data for existing rates absent legal permission
from the regulating agency. See 493 F.3d at 1237.

                               17
        The filed rate doctrine is designed to advance two
“companion principles”: (1) “preventing carriers from
engaging in price discrimination as between ratepayers,” and
(2) “preserving the exclusive role of . . . agencies in
approving rates . . . by keeping courts out of the rate-making
process,” a function that “regulatory agencies are more
competent to perform.” Marcus v. AT&T Corp., 138 F.3d 46,
58 (2d Cir. 1998). These “companion principles” are often
called the “nondiscrimination strand” and the
“nonjusticiability strand.” Id. The “nonjusticiability strand”
recognizes that “(1) legislatively appointed regulatory bodies
have institutional competence to address rate-making issues;
(2) courts lack the competence to set . . . rates; and (3) the
interference of courts in the rate-making process would
subvert the authority of rate-setting bodies and undermine the
regulatory regime.” Sun City Taxpayers’ Assoc. v. Citizens
Utils. Co., 45 F.3d 58, 62 (2d Cir. 1995). The
“nondiscrimination strand” recognizes that “victorious
plaintiffs would wind up paying less than non-suing
ratepayers.” Wegoland, 27 F.3d at 21.

       Appellants argue that the nonjusticiability strand does
not compel the doctrine’s application in this case. More
precisely, Appellants claim that nonjusticiability concerns
arise only “when there is an active regulator.” Reply Br. at 6.
Here, Appellants claim that the DOI neither “sets the rates nor
exercises any meaningful review of the rates.” Id. Thus, they
contend that the District Court would not interfere with “the
regulatory authority of the DOI” by awarding damages based
on hypothetical legal rates. Id. at 7. Appellees assert that
such a damage award would implicate the nonjusticiability
strand because it would “second-guess the [DOI’s]
specialized knowledge.” Appellees’ Br. at 27.

       The nonjusticiability strand supports the doctrine’s
application in this case. In their initial complaint, Appellants
requested treble damages and “returned overpayments” based
on Appellees’ allegedly inflated title insurance rates. J.A. at
65. To award such damages, the District Court would have to
calculate the legal rate but for DTIRB’s antitrust violations.
That task alone is enough to implicate the nonjusticiability
principle, which is primarily concerned with preventing
courts from engaging in the ratemaking process. See, e.g.,

                              18
Montana-Dakota Utils., 341 U.S. at 251 (finding that it is not
“open to the courts to determine what the reasonable rates
during the past should have been”). In addition, the District
Court’s interference in the rate making process would
“subvert the authority” of the DOI by second-guessing its rate
determination, thus further implicating the nonjusticiability
strand. Sun City Taxpayers’ Assoc., 45 F.3d at 62.

        The nondiscrimination strand, on the other hand, is not
implicated by Appellants’ claims. Appellants brought the
underlying suit on behalf of “themselves and all others
similarly situated.” J.A. at 45. Accordingly, it is unlikely
that a victory would allow Appellants to pay less than other
ratepayers. See Square D, 476 U.S. at 423 (noting that “the
development of class actions . . . might alleviate the . . .
concern about unfair rebates”); Wegoland, 27 F.3d at 22
(“[C]oncerns for discrimination are substantially alleviated in
[a] putative class action.”). Nonetheless, we hold that the
filed rate doctrine applies to Appellants’ claims based on the
nonjusticiability principle alone. See Marcus, 138 F.3d at 59
(stating that the doctrine applies “whenever either the
nondiscrimination strand or the nonjusticiability strand . . . is
implicated”).

C. Standing

         With respect to Appellants’ injunctive relief claims,
they argue that the District Court erred by concluding that
Appellees’ “actions are statutorily exempt from antitrust
liability pursuant to the McCarran-Ferguson Act.”12
Appellants’ Br. at 35. We will not reach this issue because
Appellants lack standing to seek injunctive relief. 13

       12
          The filed rate doctrine does not bar injunctive relief
claims with respect to future rates. See Square D, 476 U.S. at
422 & n.28 (noting that the filed rate doctrine precludes
antitrust claims for treble damages); Phillip E. Areeda &
Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust
Principles and Their Application ¶ 247d (3d ed. 2006)
(“[T]here is no reason to think Keogh would prohibit an
injunction against an antitrust violation attending some tariff
that would or might be filed in the future. Such a tariff has
not been ‘filed’ at all.”). However, the McCarran-Ferguson
                               19
        “Absent Article III standing, a federal court does not
have subject matter jurisdiction to address a plaintiff’s claims,
and they must be dismissed.” Taliaferro v. Darby Twp.
Zoning Bd., 458 F.3d 181, 188 (3d Cir. 2006). Article III
standing requires “(1) injury-in-fact, which is an invasion of a
legally protected interest that is (a) concrete and
particularized, and (b) actual or imminent, not conjectural or
hypothetical; (2) a causal connection between the injury and
the conduct complained of; and (3) it must be likely, as
opposed to merely speculative, that the injury will be
redressed by a favorable decision.” Danvers Motor Co., Inc.
v. Ford Motor Co., 432 F.3d 286, 290-91 (3d Cir. 2005).
“Allegations of ‘possible future injury’ are not sufficient to
satisfy Article III.” Reilly v. Ceridian Corp., 664 F.3d 38, 42
(3d Cir. 2011) (citation omitted). Instead, “‘[a] threatened
injury must be certainly impending,’ and ‘proceed with a high
degree of immediacy.’” Id. (citations omitted). In the context
of class actions, Article III standing “is determined vis-a-vis
the named parties.” Krell v. Prudential Ins. Co. of Am., 148
F.3d 283, 306 (3d Cir. 1998).

      Appellants lack standing to seek injunctive relief
because they failed to allege an injury-in-fact. 14 In their

Act exempts conduct from antitrust liability if it: (1)
constitutes “the business of insurance,” (2) is “regulated
pursuant to state law,” and (3) does not “constitute acts of
boycott, coercion or intimidation.” Ticor Title Ins. Co. v.
FTC, 998 F.2d 1129, 1133 (3d Cir. 1993) (internal quotation
marks and citation omitted).
       13
         Although Appellees do not address standing, “we
are required to raise issues of standing sua sponte if such
issues exist.” Steele v. Blackman, 236 F.3d 130, 134 n.4 (3d
Cir. 2001) (citing FOCUS v. Allegheny Cnty. Court of
Common Pleas, 75 F.3d 834, 838 (3d Cir. 1996)).
       14
          When reviewing a complaint for standing, we
determine “whether the allegations on the face of the
complaint, taken as true, allege facts sufficient to invoke the
[court’s] jurisdiction.” Reilly, 664 F.3d at 41 (internal
quotation marks and citation omitted).

                               20
amended complaint, Appellants “challenge[d] the defendants’
collective price-setting of rates . . . as per se illegal price-
fixing” and sought “injunctive relief . . . due to the significant
threat of future losses and injuries resulting from those
antitrust violations.” J.A. at 213. However, Appellants did
not indicate when such “future losses and injuries” will occur.
Instead, they vaguely alleged that “[a]s a proximate result of
defendants’ unlawful conduct, plaintiffs and the Class will
suffer future loss or damages in that they will be required to
pay supra-competitive prices for title insurance policies.”
J.A. at 230. Those allegations, taken as true, do not indicate
that a named party has “actual or imminent” plans to purchase
title insurance. Nor do they establish that DTIRB intends to
file new rates in the future.15 On the contrary, Appellants
state in their amended complaint that “[t]here is a remarkable
absence of rate changes by title insurers over the past several
years,” and “Defendants’ current rates, for example, have
been in place since February 2004 without any change.” J.A.
at 225. Therefore, because it is “merely speculative” that
Appellants’ injury will be “redressed by a favorable
decision,” we lack appellate jurisdiction to address
Appellants’ injunctive relief claims.

                               III.

                          Conclusion

      For the foregoing reasons, we will affirm the District
Court’s orders.




       15
            DTIRB’s current rates do not constitute a legal
injury under the filed rate doctrine. Keogh, 260 U.S. at 163
(stating that “[u]nless and until suspended or set aside, th[e
filed] rate is made, for all purposes, the legal rate”); see also
Wegoland, 27 F.3d at 18 (“[T]he doctrine holds that any ‘filed
rate’ . . . is per se reasonable and unassailable in judicial
proceedings brought by ratepayers.”). Thus, Appellants must
establish standing based on the possibility of future unfair
rates.
                               21